Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-18 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2022 has being considered by the examiner.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 6-7, 13-14, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4-5, 13-14
Claims 4-5, 13-14 each recites the limitation “the fixed distal elongated end bar” of line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 4-5, 13-14 are rejected on this basis.

Claim 6-7, 15-16
Claims 6-7, 15-16 each recites the limitation “the respective first and second end bars of the support frame” of line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 6-7 are rejected on this basis.

	Claim 7 
Claim 7 references itself when establishing its dependency, “The ratcheting auger bracing device according to Claim 7.” Therefore Claim 7 is rejected on this basis. 


	
Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US Pub No 20190186211).
In regards to claim 1, Gonzalez discloses: An auger bracing device, comprising: a support frame (Fig 3 element 30) comprising a peripheral tubular assembly (Fig 5 element 44 & 46), ([0027]; pipe handling unit support frame) having an interior area (Fig 5 & 6 element 68 & 69) bounded by the peripheral tubular assembly; ([0029]; disclosing the interior area bounded by elements 68 & 69) a first pivotable brace, (Fig 5 element 79) including a proximal hinge end (Fig 5 element 53) secured pivotally to a first end of the support frame (Fig 3 & 5 element 30), ([0030]; detailing the pivotal attachment to the support frame) a distal elongated end bar (Fig 5 element 72; connecting piece of rigid material used as a fastening point for the hinge) having opposed lateral ends (Fig 5 element 80; two opposed sides), and a pair of opposed arms (Fig 5 element 75 & 76; opposed arms), each having a distal end (elements 87 & 88) rigidly connecting to the respective opposed lateral ends (Fig 5 element 80; two opposed sides) of the distal end bar (Fig 5 element 72; connecting piece), and a proximal end (Fig 5 element 84 & 83) rigidly connecting to the proximal hinge end (Fig 5 element 53); and a second pivotable brace, (Fig 5 element 81) including a proximal hinge end (Fig 5 element 57) secured pivotally to a second end of the support frame, (Fig 3 element 30) ([0030]; detailing the pivotal attachment to the support frame) a distal elongated end bar (Fig 5 element 74; connecting piece) having opposed lateral ends (Fig 5 element 82; two opposed sides), and a pair of opposed arms, (Fig 5 element 77 & 78; opposed arms), each having a distal end (elements 89 & 90) rigidly connecting to the respective opposed lateral ends (Fig 5 element 82; two opposed sides), of the distal end bar, (Fig 5 element 74; connecting piece) and a proximal end (Fig 5 element 86 & 85) rigidly connecting to the proximal hinge end. (Fig 5 element 57);

In regards to claim 2, Gonzalez discloses: The ratcheting auger bracing device according to Claim 1, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms), of the second pivotable brace (Fig 5 element 81) are linear and straight. (Fig 5; arms are linear and straight)

In regards to claim 3, Gonzalez discloses: The ratcheting auger bracing device according to Claim 1, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms) of the second pivotable brace (Fig 5 element 81) are angled (Fig 5 element 75-78; opposed arms. Examiners note; the angle is taken as 180 degrees) and each of the arms includes a proximal arm and a distal arm joined at an angle. (Fig 5 elements 75-78; each with proximal and distal portions (i.e. “arms”) jointed at an angle (i.e. of 180 degrees)).

In regards to claim 10, Gonzalez discloses: An elevated (Fig 1) auger bracing device, comprising the auger bracing device according to Claim 1, and further comprising an elevating frame (Fig 1 element 20) that includes a lower base (Fig 1 element 34), providing an interface for the elevating frame upon a ground, ([0023] disclosing the elevation and leveling the support and elevating frame) and a plurality of legs that elevate the support frame and the first and second pivotable braces.25 Attorney docket: SMT-001(Fig 1 Element 22; 4 support legs)

In regards to claim 11, Gonzalez discloses: The elevated ratcheting auger bracing device according to Claim 10, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms) of the second pivotable brace (Fig 5 element 81) are linear and straight.  (Fig 5; arms are linear and straight)

In regards to claim 12, Gonzalez discloses: The elevated ratcheting auger bracing device according to Claim 10, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms) of the second pivotable brace are angled (Fig 5 element 75-78; opposed arms. Examiners note; the angle is taken as 180 degrees) and each of the arms includes a proximal arm and a distal arm joined at an angle. (Fig 5 elements 75-78; each with proximal and distal portions (i.e. “arms”) jointed at an angle (i.e. of 180 degrees)))   






Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 3, 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub No 20190186211 A1)



In regards to claim 3, Gonzalez discloses: The ratcheting auger bracing device according to Claim 1, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms) of the second pivotable brace (Fig 5 element 81) are [straight] (Fig 5 element 75-78; opposed arms) and each of the arms includes a proximal arm and a distal arm joined at an angle. (Fig 9 Shows element 72 and 74 jointed at an angle

Gonzalez does not teach that the opposed arms in Figure 5 are angled. 
However it would have been obvious to one skilled in the art at the time of the effective filing date, to create an angle in the opposed arms, as a change in the shape of a prior art device is a design consideration to reduce the length of the arms well within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 12, Gonzalez discloses: The elevated ratcheting auger bracing device according to Claim 10, wherein the pair of opposed arms (Fig 5 element 75 & 76; opposed arms) of the first pivotable brace (Fig 5 element 79) and the pair of opposed arms (Fig 5 element 77 & 78; opposed arms) of the second pivotable brace are [straight], (Fig 5 element 75-78; opposed arms) and each of the arms includes a proximal arm and a distal arm joined at an angle. (Fig 9 Shows element 72 and 74 jointed at an angle)   

Gonzalez does not teach that the opposed arms in Figure 5 are angled. 
However it would have been obvious to one skilled in the art at the time of the effective filing date, to create an angle in the opposed arms, as a change in the shape of a prior art device is a design consideration to reduce the length of the arms well within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim(s) 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub No 20190186211 A1) in view of Timmons (US Pat No 6742747)

In regards to claim 6, Gonzalez discloses a proximal hinge with one or more bars acting as pinions to enable rotation of the system and first and second end bars of the support frame. However, Gonzalez does not disclose that the cylindrical bar is coaxially surrounding hinge and being freely rotatable around. 
However, Timmons discloses a hinge comprising one or more out cylindrical bar surrounding coaxially surrounding coaxially (Fig 5 & 6 element 107; element 104 surrounds element 105), and rotatable freely around, (Fig 6 element 106 enables free rotation around).  
Because both Gonzalez and Timmons teach a hinge for a support structure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of supporting a drill bit on a rotational hinge.  Gonzalez in view Timmons disclose the proximal hinge end comprises one or more outer cylindrical bar surrounding coaxially, and rotatable freely around, the respective first and second end bars of the support frame.

In regards to claim 7, Gonzalez discloses a proximal hinge with one or more bars acting as pinions to enable rotation of the system. However, Gonzalez does not disclose that the cylindrical bar is coaxially surrounding hinge and being freely rotatable around. 
The ratcheting auger bracing device according to Claim [3], wherein the proximal hinge end comprises one or more outer cylindrical bar the respective first and second end bars of the support frame.  (Examiners note: Claim 7 references itself and examiner assumes applicant intends for claim 7 to reference claim 3 for the purposes of examination) 
However, Timmons discloses a hinge system: a cylindrical bar surrounding coaxially (Fig 5 & 6 element 107; element 104 surrounds element 105), and rotatable freely around, (Fig 6 element 106 enables free rotation around) 
Timmons teaches a hinge with a proximal hinge end that is surrounded coaxially with the support frame and rotatable freely around.  Because both Gonzalez and Timmons teach a hinge for a support structure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of supporting a drill bit on a rotational hinge.  Gonzalez in view Timmons disclose the proximal hinge end comprises one or more outer cylindrical bar surrounding coaxially, and rotable freely around, the respective first and second end bars of the support frame.

In regards to claim 15, Gonzalez discloses a proximal hinge with one or more bars acting as pinions to enable rotation of the system. However, Gonzalez does not disclose that the cylindrical bar is coaxially surrounding hinge and being freely rotatable around. 
However, Timmons discloses a hinge system: a cylindrical bar surrounding coaxially (Fig 5 & 6 element 107; element 104 surrounds element 105), and rotatable freely around, (Fig 6 element 106 enables free rotation around) 
Because both Gonzalez and Timmons teach a hinge for a support structure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of supporting a drill bit on a rotational hinge.  Gonzalez in view Timmons disclose the proximal hinge end comprises one or more outer cylindrical bar surrounding coaxially, and rotatable freely around, the respective first and second end bars of the support frame.


In regards to claim 16, Gonzalez discloses a proximal hinge with one or more bars acting as pinions to enable rotation of the system. However, Gonzalez does not disclose that the cylindrical bar is coaxially surrounding hinge and being freely rotatable around. 
However, Timmons discloses a hinge system: a cylindrical bar surrounding coaxially (Fig 5 & 6 element 107; element 104 surrounds element 105), and rotatable freely around, (Fig 6 element 106 enables free rotation around) 
Because both Gonzalez and Timmons teach a hinge for a support structure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of supporting a drill bit on a rotational hinge.   Gonzalez in view Timmons disclose the proximal hinge end comprises one or more outer cylindrical bar surrounding coaxially, and rotatable freely around, the respective first and second end bars of the support frame.




Allowable Subject Matter
Claims 4-5, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 8-9 & 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duncan 20110135412; disclosing a bent stabilizing arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672